DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither the references cited nor the cited references teaches, suggest, or in combination of a power module structure having a conductive connection component disposed on the second side of the first circuit board and the third side of the second circuit board, and electrically connected to the first and second printed-circuit-board assemblies, wherein the at least one conductive connection component and the at least one magnetic component are misaligned to each other (claim 1), and an assembling method of a power module structure having stacking the second printed-circuit-board assembly and the at least one conductive connection component on the second side of the first circuit board, wherein the second side of the first circuit board faces the third side, the second magnetic core of the at least one magnetic component spatially corresponds to the at least one hollow slot, and the second magnetic core of the at least one magnetic component is exposed through the at least one hollow slot; connecting the at least one conductive connection component and the first printed-circuit-board assembly through a reflow soldering process; and pushing against the second magnetic core through the at least one hollow slot, and connecting the first magnetic core and the 
Nakahori et al. (U.S. 2010/0164670) discloses power module (100) comprising first and second printed-circuit-boards (110, 120), the first circuit board (110) having at least one power switch (9 or S1-S4) and at least one magnetic component (41, 42 or 130), wherein the first circuit board comprises first and second sides, and at least one through hole (see figure 3), the at least one through hole passes through the first side and the second side, and the at least one power switch (9) is disposed on the first circuit board, wherein the at least one magnetic component comprises first and second magnetic cores (131, 132) disposed on the first and second sides, respectively, and combined on the first circuit board through the at least one through hole.
Lee (U.S. Patent 8,531,841) discloses a DC-DC converter comprising first and second circuit boards (110, 120), the first circuit board having first and second magnetic core (112) and a switch (MOSFET or IGBT 112) mounted on the first surface of the first circuit board, and the second circuit board (120) having the connector posts (111) connected between the first and second circuit board (110, 120).
However, Nakahori, Lee, or in combination with the references cited do not teach the allowable subject matter as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.